DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because "a housing" and "a display unit" recited in claim 7 are not identified with lines and assigned reference numbers.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-4 recite, "a main body configured with a container where liquid is stored, and an air passage; and a vaporizer provided in the container." And claim 1, lines 12-13 recite, "air is introduced into the vaporizer through the air passage".  It is not clear how the air is introduced into the vaporizer through the air passage when the vaporizer is in the container and the air passage is not in the container.  Basically, the air passage and the vaporizer are separated by the container and are not in fluid communication with each other.  Claim 1 does not recite any structure for providing fluid communication between the air passage and the vaporizer in order for air to be introduced into the vaporizer through the air passage.  
End of claims 2 and 8 also recites, "air is introduced into the vaporizer through the air passage while the lower end portion of the main body is sealed
Claim 7, line 8 recites, "a display unit provided in the housing".  However, because the display unit and the housing are not identified in the drawings, the housing and the display unit cannot be identified.  Therefore, it is not clear what the housing is and where the display unit is provided in the housing.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US Patent Application Publication No. 2015/0305406 A1).
Li discloses a disposable cartomizer 10, comprising: a main body 12 configured with a container 122 where liquid 14 is stored, and an air passage 130 (see Fig. 4); and a vaporizer 16 provided in the container 122 in a vertically movable manner and provided with a heater 162 therein, which generates heat with supplied power to atomize the liquid 14 introduced from the container122, wherein, when the vaporizer 16 is moved downward, the liquid 14 is stored in the container 122 in a sealed state (see Fig. 1), and when the vaporizer 16 is moved upward (see Fig. 2), the liquid 14 is introduced into the vaporizer 16 while the sealed state of the container 122 is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Patent Application Publication No. 2015/0305406 A1) in view of Holzherr et al (US Patent Application Publication No. 2017/0231285 A1) and Newton (US Patent Application Publication No. 2013/0228191 A1).
Claim 7 recites, other than the disposable cartomizer of claim 1; an electronic cigarette, comprising: a housing configured with a socket into which the disposable cartomizer is inserted and a display window showing a level of the liquid contained in the disposable cartomizer; a battery provided in the housing and supplying power to the heater in response to an operation of a button; a display unit provided in the housing and displaying information on a remaining charged amount of the battery; and a controller provided in the housing and controlling the 
On the other hand, Holzherr discloses an electronic cigarette 100, comprising: a disposable cartomizer 102, a housing 116 configured with a socket 112 into which the disposable cartomizer 102 is inserted; a battery 106 provided in the housing 116 and supplying power to the heater 134 in response to an operation of a button 200; a display unit (not shown, see Paragraph 14) provided in the housing 116 and displaying information on a remaining charged amount of the battery 106; and a controller 108 provided in the housing 116 and controlling the display unit to show various information on the display unit.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic cigarette taught by Li such it would have components as taught by Holzherr in order recharge the battery and observe status of the disposable cartomizer.  

Regarding the electronic cigarette having a display window showing a level of the liquid contained in the disposable cartomizer, the cartomizer 102 of Holzherr does not have a display window because the cartomizer 102 of Holzherr uses a solid material.  However, Holzherr also discloses that a liquid material can be used (see Paragraph [0043]).  
In addition, Newton discloses a cartomizer 2 comprising a main body 12 with a liquid container 43 for storing a liquid and a display window 13 showing a level of the liquid contained in the disposable cartomizer 2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cartomizer taught by Li or Holzherr such .  

Allowable Subject Matter
Claims 3-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2896